FILED
                                                   United States Court of Appeals
                     UNITED STATES COURT OF APPEALS        Tenth Circuit

                           FOR THE TENTH CIRCUIT            February 21, 2019
                       _________________________________
                                                           Elisabeth A. Shumaker
                                                               Clerk of Court
CREW TILE DISTRIBUTION, INC.,

      Plaintiff Counter Defendant -
      Appellant,

v.

PORCELANOSA LOS ANGELES, INC.;
PORCELANOSA NEW YORK, INC.;
PORCELANOSA TEXAS, CORP.;
PORVEN, LTD,

      Defendant Counterclaimants -                    No. 18-1029
      Appellees,                         (D.C. No. 1:13-CV-03206-WJM-KMT)
                                                       (D. Colo.)
v.

RYAN A. DAVIS; DARLYNE A. DAVIS;
PARADIGM TILE & STONE
DISTRIBUTORS, LLC,

      Counterclaim Defendants -
      Appellants,

and

GLENN L. DAVIS; SHANA L.
BASTEMEYER; G&D DAVIS
HOLDINGS, LLC,

      Counter Defendants.

                       _________________________________
                            ORDER AND JUDGMENT*
                        _________________________________

Before BRISCOE, HOLMES, and McHUGH, Circuit Judges.
                  _________________________________

      This appeal is from a jury verdict which resolved a contract dispute between

two businesses. The district court had jurisdiction under 28 U.S.C. § 1332. Plaintiff-

Counter Defendant-Appellant Crew Tile Distribution, Inc. sued Defendants-

Counterclaimants-Appellees Porcelanosa Los Angeles, Inc., Porcelanosa New York,

Inc., Porcelanosa Texas, Inc., and Porven, Ltd. (collectively, “Porcelanosa”) for

breach of contract. Porcelanosa filed an abuse of process counterclaim against Crew

Tile Distribution, Inc., Ryan Davis, Darlyne Davis, and Paradigm Tile & Stone

Distributors, LLC (collectively, “Crew Tile”). Prior to trial, Crew Tile filed two

motions in limine to exclude other acts evidence and testimony from a handwriting

expert. The district court denied both motions. The jury returned a verdict in favor

of Porcelanosa on Crew Tile’s breach of contract claim and Porcelanosa’s abuse of

process counterclaim. Crew Tile timely appealed. Exercising jurisdiction pursuant

to 28 U.S.C. § 1291, we AFFIRM.

                                           I

      Crew Tile is a Denver-based business that sold tile manufactured by

Porcelanosa, a Spanish company that specializes in high-end tile. Crew Tile is


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                           2
operated by Ryan Davis, a former Porcelanosa employee, and his parents, Glenn and

Darlyne Davis. Jack Handley was the Porcelanosa sales representative assigned to

Colorado. Crew Tile became one of Handley’s clients in 2008.

      As Ryan Davis worked to expand Crew Tile, he repeatedly told Handley that

he wanted Crew Tile to be Porcelanosa’s exclusive distributor in Colorado. In 2009,

Crew Tile began to spend money to build a showroom in Denver. At trial, Darlyne

Davis testified that Porcelanosa required Crew Tile to build the showroom before

Porcelanosa would make Crew Tile its exclusive distributor. Conversely, Handley

testified that Crew Tile constructed the showroom on its own initiative, without

Porcelanosa’s direction.

      Regardless of the precise motivation for building the showroom, its

construction spurred a meeting between Crew Tile and Porcelanosa on

December 14, 2009. The parties dispute whether an exclusive distribution agreement

resulted from that meeting. According to Porcelanosa, Handley and his boss toured

the Crew Tile showroom with Ryan and Darlyne Davis before having lunch with

Ryan and one of his investors. Handley testified that he and Ryan Davis reached “a

verbal agreement” “that [Porcelanosa] would support [Crew Tile], as [they] would

any customer.” App. Vol. VII at 1904. In Crew Tile’s version of events, Ryan

Davis, Darlyne Davis, and Handley signed three copies of an exclusive distribution

agreement after the tour of the showroom.

      The document at the heart of this case is the seven-page “Distributor

Agreement” that was purportedly executed by Crew Tile and Porcelanosa on

                                            3
December 14, 2009 (the “2009 Agreement”). The 2009 Agreement states that Crew

Tile will be the exclusive distributor of Porcelanosa tile in Colorado, excluding

Aspen and Pitkin County (where another distributor was active). In exchange, Crew

Tile agreed “not to represent or sell other products” that competed with Porcelanosa’s

tiles. App. Vol. XV at 3886. The 2009 Agreement could be terminated by

Porcelanosa “at the end of the [f]ifth year of [the a]greement” if Porcelanosa paid

Crew Tile “the sum of [t]wo and [one] half million [dollars] ($2,500,000.00) or [the]

present . . . value [of Crew Tile,] whichever is greater.” Id. at 3890.

      Assuming the 2009 Agreement was signed, Crew Tile possesses the only

remaining copy. Ryan Davis testified that, of the three copies signed in December

2009, Crew Tile kept two copies and Porcelanosa kept one. Darlyne Davis later lost

one of Crew Tile’s copies. Consistent with its theory that the 2009 Agreement never

existed, Porcelanosa claims that it first received a copy of the 2009 Agreement as

part of this litigation. Ryan Davis testified that there are no other drafts or copies of

the 2009 Agreement because all negotiations took place over the phone and Handley

only brought three hard copies to the December 2009 meeting.

      Regardless of which party’s testimony about the 2009 Agreement is true, the

parties agree that Crew Tile sold Porcelanosa-brand tile from 2009 through the

beginning of this lawsuit. In April 2013, Porcelanosa notified Crew Tile that it

planned to build its own showroom in Denver and sell its tile directly to customers in

Colorado. Ryan Davis objected, telling Porcelanosa that selling directly to customers

in Colorado violated the 2009 Agreement. This did not dissuade Porcelanosa. On

                                            4
October 31, 2013, Porcelanosa notified its customers “that the Colorado [m]arket

[would] now be serviced by Porcelanosa . . . as of November 1, 2013.” App. Vol. I at

78.

      In November 2013, Crew Tile initiated this action by suing Porcelanosa for

breach of the 2009 Agreement. Porcelanosa counterclaimed for abuse of process,

alleging that Crew Tile knew the 2009 Agreement was invalid when it filed its breach

of contract claim. Porcelanosa’s theory is that Crew Tile knew the 2009 Agreement

was invalid because Crew Tile drafted the document itself in April 2013 in an effort

to prevent Porcelanosa from opening its own Denver showroom.

      Crew Tile filed two motions in limine prior to trial. The first sought to

exclude, pursuant to Federal Rule of Evidence 404, testimony about a contested

contract between Infinite Flooring & Design Corporation—Ryan Davis’s previous

company—and Porcelanosa (the “2004 Agreement”). Porcelanosa contends that

Ryan Davis forged the 2004 Agreement. In its motion in limine, Crew Tile argued

that Porcelanosa’s only purpose in seeking admission of the 2004 Agreement was to

prove that Ryan Davis is a serial forger, making it more likely that he forged the

2009 Agreement. The district court denied the motion because it found that the 2004

Agreement could be admitted for non-propensity purposes “to prove, among other

things, the parties’ knowledge of one another’s business goals or practices, the

existing relationship between the parties, and the parties’ opportunity to modify or

expand an (allegedly) pre-existing distribution agreement to encompass different or

additional products.” App. Vol. III at 747.

                                           5
      Crew Tile’s second motion in limine sought to exclude, pursuant to Federal

Rule of Evidence 702, Porcelanosa’s handwriting expert’s testimony that Handley’s

signature on the 2009 Agreement was a forgery, that the Porcelanosa representative’s

signature on the 2004 Agreement was a forgery, that it is “highly probable that” Ryan

Davis wrote Handley’s signature on the 2009 Agreement, and that Ryan Davis wrote

the dates on the 2004 Agreement. As is relevant for this appeal, Crew Tile argued

that Porcelanosa’s expert, Wendy Carlson, failed to reliably apply her methodology

and improperly offered opinions about the authorship of the 2004 and 2009

Agreements. The district court denied the motion, finding that Carlson could testify

about the authorship of the Agreements and that Crew Tile could use any deficiencies

in Carlson’s methodology to impeach her testimony at trial.

      The case proceeded to trial. At the close of evidence, Crew Tile moved,

pursuant to Federal Rule of Civil Procedure 50(a), for judgment as a matter of law on

Porcelanosa’s abuse of process counterclaim. The district court denied the motion

because it found that Porcelanosa had offered sufficient evidence to prove the

elements of its counterclaim.

      After a nine-day trial, the jury returned a verdict in favor of Porcelanosa on

Crew Tile’s breach of contract claim and Porcelanosa’s abuse of process

counterclaim. The jury awarded Porcelanosa $460,000.00 in damages. Crew Tile

then moved, pursuant to Federal Rule of Civil Procedure 59(a)(1), for a new trial.

Crew Tile argued that, at trial, Porcelanosa used evidence of the 2004 Agreement for

improper character purposes, in violation of Federal Rule of Evidence 404. The

                                          6
district court denied the motion because it found that Porcelanosa primarily used

evidence of the 2004 Agreement for permissible non-propensity purposes and that,

even if some discussion of the 2004 Agreement was improper, Crew Tile did not

suffer prejudice warranting a new trial.

       On appeal, Crew Tile argues that it is entitled to a new trial because the district

court erred in denying its motions in limine to exclude evidence of the 2004

Agreement, to exclude Carlson’s expert handwriting testimony, and for judgment as a

matter of law on Porcelanosa’s abuse of process counterclaim.

                                             II

       Before discussing the merits of this appeal, we briefly address whether we are

presented with a final appealable order. We ordered supplemental briefing about

whether “the district court ha[d] . . . resolved Crew Tile[’s] . . . fifth claim for relief:

a claim for declaratory relief against Porcelanosa.” Dkt. No. 10534168 at 2. Upon

review of the parties’ briefing, we conclude that we have jurisdiction. In its fifth

claim for relief, Crew Tile sought a declaration that the 2009 Agreement was “valid

and enforceable.” App. Vol. I at 67. The district court “entered [judgment] in favor

of [Porcelanosa] and against [Crew Tile] on all of [Crew Tile]’s equitable claims.”

App. Vol. IV at 1053 (emphasis added). Moreover, the jury found in Porcelanosa’s

favor on Crew Tile’s breach of contract claim. Awarding Crew Tile its requested

declaratory relief would have been inconsistent with the jury verdict. Because the

district court resolved Crew Tile’s claim for declaratory relief, and all of the parties’

other claims have also been adjudicated, we have a final appealable order for

                                              7
purposes of 28 U.S.C. § 1291. Anderson Living Tr. v. WPX Energy Prod., LLC., 904

F.3d 1135, 1139 (10th Cir. 2018) (“A ‘final decision’ is one which ends the litigation

on the merits and leaves nothing for the court to do but execute the judgment.”).

                                          III

      The two primary issues on appeal are (1) whether evidence of the 2004

Agreement was admissible under Federal Rule of Evidence 404(b) and (2) whether

Porcelanosa’s handwriting expert’s testimony was admissible under Federal Rule of

Evidence 702. We will only grant a new trial “based on an evidentiary error if the

error had a substantial influence on the outcome or leaves one in grave doubt as to

whether it had such effect.”1 Abraham v. BP Am. Prod. Co., 685 F.3d 1196, 1202

(10th Cir. 2012) (quotation marks omitted). “When determining whether an error

was harmless, we review the record as a whole.” Hill v. J.B. Hunt Transp., Inc., 815

F.3d 651, 659 (10th Cir. 2016) (quotation marks omitted).

A. Other Acts Evidence

      Crew Tile argues that the district court erred by finding that evidence of the

2004 Agreement was admissible to prove the parties’ prior business relationship and

      1
        Crew Tile does not argue that the cumulative effect of the two alleged
evidentiary errors warrants remand for a new trial. See Estate of Trentadue ex rel.
Aguilar v. United States, 397 F.3d 840, 860 (10th Cir. 2005) (“Cumulative-error
analysis . . . aggregates all the errors that individually have been found to be
harmless, and therefore not reversible, and it analyzes whether their cumulative effect
on the outcome of the trial is such that collectively they can no longer be determined
to be harmless.” (quotation marks omitted)). Crew Tile only mentions cumulative
error twice, without any analysis or citation to case law. See Aplt. Br. at 40; Aplt.
Reply Br. at 15. These passing references are insufficiently developed for us to
consider. Bronson v. Swensen, 500 F.3d 1099, 1104–05 (10th Cir. 2007).

                                          8
concomitant knowledge of each other’s business practices. We review the admission

of other acts evidence, pursuant to Federal Rule of Evidence 404(b), for abuse of

discretion. Tanberg v. Sholtis, 401 F.3d 1151, 1167 (10th Cir. 2005). “The

admission of evidence may constitute an abuse of discretion only if based on an

erroneous conclusion of law, a clearly erroneous finding of fact[,] or a manifest error

in judgment.” Owner-Operator Indep. Drivers Ass’n, Inc. v. USIS Commercial

Servs., Inc., 537 F.3d 1184, 1193 (10th Cir. 2008) (quotation marks omitted).

      “Evidence of a crime, wrong, or other act is not admissible to prove a person’s

character in order to show that on a particular occasion the person acted in

accordance with the character.” Fed. R. Evid. 404(b)(1). But “[t]his evidence may

be admissible for another purpose, such as proving motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed.

R. Evid. 404(b)(2). Other acts evidence “is admissible if four factors are satisfied:

(1) the evidence is offered for a proper purpose; (2) the evidence is relevant; (3) the

probative value of the evidence is not substantially outweighed by its potential for

unfair prejudice; and (4) the district court provides an appropriate limiting instruction

upon request.” Chavez v. City of Albuquerque, 402 F.3d 1039, 1046 (10th Cir. 2005).

      The district court denied Crew Tile’s motion in limine because it found that

evidence of the 2004 Agreement was “admissible under Rule 404(b) to prove, among

other things, the parties’ knowledge of one another’s business goals or practices, the

existing relationship between the parties, and the parties’ opportunity to modify or

expand an (allegedly) pre-existing distribution agreement to encompass different or

                                            9
additional products.” App. Vol. III at 747. The district court reasoned that “if the

2004 [Agreement] was contemplated or proposed by the Davises[,] but not agreed to

by Porcelanosa, that fact would tend to prove Porcelanosa’s business practices did

not include exclusivity agreements, and that the Davises were aware of that practice”

when they filed suit to enforce the 2009 Agreement.2 Id. at 746.

      While the district court did state a basis for admission of Rule 404(b)

evidence, its ruling is divorced from Porcelanosa’s theory of its case—that Ryan

Davis forged the 2004 and 2009 Agreements. See App. Vol. III at 570 (arguing that

evidence of the 2004 Agreement “tends to make the forgery of the [2009] Agreement

. . . more probable”). There is no indication that Porcelanosa ever planned to offer

evidence of a failed 2004 negotiation to show that Crew Tile knew Porcelanosa had a

policy against exclusivity agreements. In fact, Porcelanosa never identified any

proper purpose for which it sought to admit evidence of the 2004 Agreement.3 In its



      2
        The district court also stated that Crew Tile might seek to admit evidence of
the 2004 Agreement to “disprove Porcelanosa’s claim that it does not enter into
exclusive distribution contracts.” App. Vol. III at 746. The problem is that Crew
Tile did not want to admit evidence of the 2004 Agreement. Crew Tile moved to
exclude “[e]vidence of the 2004 [Agreement because it was] not admissible for any
purpose.” Id. at 534 (emphasis omitted).
      3
         On appeal, Porcelanosa argues evidence of the 2004 Agreement shows that
“the Davises may have carried out a scheme or plan” because of “the many
similarities” between the 2004 and 2009 Agreements, including the parties involved,
the fact that the Davises benefited from both agreements, and the fact that Ryan
Davis signed both agreements. Aple. Br. at 38–39; see also id. at 36 (arguing that the
2004 Agreement was “admissible to prove intent, motive and plan, as well as to
establish there was no accident”). Porcelanosa’s after-the-fact attempts to justify
                                                                         Continued . . .
                                          10
opposition to Crew Tile’s motion in limine, Porcelanosa merely parroted Rule 404 by

asserting that evidence of the 2004 Agreement was admissible to “demonstrate[ Ryan

Davis’s] plan, motive, intent, absence of mistake, and lack of accident.” Id. (citing

Fed. R. Evid. 404(b)(2)).

      Therefore, the district court allowed Porcelanosa to introduce evidence of the

2004 Agreement for purposes not “implicated [by] the facts presented” in this case.

Chavez, 402 F.3d at 1046. Because the district court failed to identify a proper

relevant purpose for the evidence, it erred in denying Crew Tile’s motion in limine.

Id.

      Any question about how Porcelanosa planned to use evidence of the 2004

Agreement could have been answered by consulting the expected testimony of

Porcelanosa’s witnesses. For example, Porcelanosa intended to call one of its former

employees, whose signature purportedly appears on the 2004 Agreement, to testify

that he had never discussed or negotiated the 2004 Agreement with Ryan Davis.

Porcelanosa’s handwriting expert also planned to testify that the Porcelanosa

representative’s signature on the 2004 Agreement was forged, and that Ryan Davis

wrote the dates on the 2004 Agreement. By Porcelanosa’s own admission, they

wanted to admit this evidence because it “tend[ed] to make the forgery of the [2009]

Agreement . . . more probable.” App. Vol. III at 570. Once Porcelanosa offered


(Cont’d)
admission of the 2004 Agreement do not affect our analysis of the purposes identified
by the district court in its order denying Crew Tile’s motion in limine.

                                          11
evidence suggesting that Ryan Davis forged the 2004 Agreement, there was a

substantial risk the jury would make the impermissible propensity inference that

Ryan Davis also forged the 2009 Agreement because forgery is part of his character.

      However, the district court’s error was harmless because of the limited scope

of the order denying the motion in limine. The district court’s order only allowed

Porcelanosa to admit evidence of the 2004 Agreement to prove the parties’ prior

business relationship. If Porcelanosa had complied with the district court’s order, the

jury would have heard little about the 2004 Agreement. Porcelanosa claims that

there were no negotiations regarding the 2004 Agreement, and that it only discussed

the 2004 Agreement with Crew Tile once. Any further use of the 2004 Agreement at

trial was not contemplated by the district court’s denial of the motion in limine.

However, as will be discussed, Porcelanosa strayed from the limits imposed by the

district court’s order. But any prejudice from Porcelanosa’s unapproved use of the

2004 Agreement is not attributable to the district court’s error in denying the motion

in limine. See Huddleston v. United States, 485 U.S. 681, 691–92 (1988) (explaining

that other “acts evidence is to be considered only for the proper purpose for which it

was admitted”).

      In addition to challenging the district court’s denial of its motion in limine,

Crew Tile also argues that, at trial, Porcelanosa used the 2004 Agreement to prove

that forgery fits within Ryan Davis’s character. Crew Tile is correct. See, e.g., App.

Vol. XIII at 3396 (Porcelanosa’s attorney stating, during closing argument, that he

was “calling [Ryan Davis] a forger” based on “the evidence [admitted] . . . over the

                                           12
course of the last eight days”). But Crew Tile neither objected in district court nor

argues for plain error review on appeal. If a party fails to object before or at trial, he

“waives appellate review absent plain error.” Mathis v. Huff & Puff Trucking, Inc.,

787 F.3d 1297, 1308 (10th Cir. 2015) (quotation marks omitted). We will not correct

an error otherwise reversible under plain error review if the party “fail[s] to argue for

plain error and its application on appeal.” Id. (quotation marks omitted).

       Crew Tile’s attorneys apparently did not think Crew Tile “was obligated to

renew [its] objections each and every time evidence about the 2004 [A]greement was

introduced” because the district court denied its motion in limine “prior to trial.”

Aplt. Reply Br. at 9–10. It is true that “a party need not renew an objection . . . to

preserve a claim of error for appeal” “[o]nce the court rules definitively on the

record” before trial. Fed. R. Evid. 103(b). But the district court’s ruling on the

motion in limine did not, and in fact could not, admit evidence of the 2004

Agreement to prove Ryan Davis’s propensity for forgery. “Evidence of a[n] . . .

other act is not admissible to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character.” Fed. R. Evid.

404(b)(1) (emphasis added).

       The district court’s ruling on the motion in limine allowed evidence of the

2004 Agreement for limited non-propensity purposes. When Porcelanosa strayed

from these purposes at trial, Crew Tile needed to object. Instead, Crew Tile went

along with Porcelanosa’s strategy and attempted to counter it by proving that Ryan

Davis was not a forger. See, e.g., App. Vol. V at 1159 (Crew Tile’s attorney stating,

                                            13
during opening argument, that “one way [Porcelanosa is] going to try to [prove its

case] is they’re going to try to claim that Mr. Davis is a forger[,] . . . a serial forger”);

App. Vol. VI at 1432 (Crew Tile’s attorney asking Ryan Davis, on direct

examination, “Are you a forger?”); App. Vol. XIII at 3372 (Crew Tile’s attorney

stating, during closing argument, “If someone’s a forger, they’re a forger.”); id. at

3393 (Crew Tile’s attorney, during closing argument, characterizing Porcelanosa’s

theory of the case as, “We’re going to say you’re forgers. You’re a forger.”).

“Having failed to make a timely objection to the evidence at the time that it was

presented and having personally developed [the challenged evidence] . . . , [Crew

Tile] waived any right that [it] might have otherwise had to challenge this evidence

on appeal.” Kloepfer v. Honda Motor Co., 898 F.2d 1452, 1460 (10th Cir. 1990).

B. Expert Testimony

        Crew Tile argues that the district court erred by admitting Porcelanosa’s

handwriting expert’s testimony about the 2009 Agreement, and that the error was

prejudicial because the validity of the 2009 Agreement was the central issue in this

case.

              To determine whether an expert’s opinion is admissible, the district
              court must undertake a two-step analysis. United States v. Nacchio,
              555 F.3d 1234, 1241 (10th Cir. 2009) (en banc). First, the court
              must determine whether the expert is “qualified ‘by knowledge,
              skill, experience, training, or education’ to render an opinion.” Id.
              (quoting Fed. R. Evid. 702). Second, “the court must determine
              whether the expert’s opinion is reliable by assessing the underlying
              reasoning and methodology, as set forth in Daubert[ v. Merrell Dow
              Pharm., Inc., 509 U.S. 579 (1993)].” Id.

Mathis, 787 F.3d at 1307.

                                             14
      “[W]e review whether the district court applied the proper legal test in

admitting expert testimony de novo and the court’s application of that standard for

abuse of discretion.” Id. Crew Tile appropriately does not argue that the district

court applied an improper legal test. The district court understood its gatekeeping

role. App. Vol. II at 490–91 (noting the requirements that an expert witness be

qualified and her opinion reliable). Nor does Crew Tile renew its objections to

Carlson’s qualifications as a handwriting expert. Therefore, the only question before

us is whether the district court abused its discretion in determining that Carlson’s

testimony was reliable. “The admission of evidence may constitute an abuse of

discretion only if based on an erroneous conclusion of law, a clearly erroneous

finding of fact or a manifest error in judgment.” Owner-Operator, 537 F.3d at 1193

(quotation marks omitted).

      When considering reliability, “the purpose of the . . . inquiry is always ‘to

make certain that an expert, whether basing testimony upon professional studies or

personal experience, employs in the courtroom the same level of intellectual rigor

that characterizes the practice of an expert in the relevant field.’” Dodge v. Cotter

Corp., 328 F.3d 1212, 1222–23 (10th Cir. 2003) (quoting Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 152 (1999)).

                    To assist in the assessment of reliability, the Supreme Court
             [has provided] . . . four nonexclusive factors that the trial court may
             consider: (1) whether the opinion at issue is susceptible to testing
             and has been subjected to such testing; (2) whether the opinion has
             been subjected to peer review; (3) whether there is a known or
             potential rate of error associated with the methodology used and
             whether there are standards controlling the technique’s operation;

                                            15
               and (4) whether the theory has been accepted in the scientific
               community.

Id. at 1222 (citing Daubert, 509 U.S. at 593–94). “[A] district court does[ not] have to

discuss . . . all of the reliability factors” in every case; “[a] district court’s gate-keeping

function is more flexible than that, requiring the court to focus its attention on the specific

factors implicated by the circumstances at hand.” Storagecraft Tech. Corp. v. Kirby, 744

F.3d 1183, 1190 (10th Cir. 2014). “[O]ther things equal, more complicated challenges

demand lengthier discussions while less complicated challenges require less discussion.”

Id.

       “Generally, the district court should focus on an expert’s methodology rather

than the conclusions it generates.” Dodge, 328 F.3d at 1222. “Under Daubert, ‘any

step that renders the analysis unreliable renders the expert’s testimony inadmissible.

This is true whether the step completely changes a reliable methodology or merely

misapplies that methodology.’” Id. (alterations omitted) (quoting Mitchell v.

Gencorp, Inc., 165 F.3d 778, 782 (10th Cir. 1999)).

       Carlson’s expert report states that “[t]he scientific methodology used in [her]

examination consist[ed] of the ‘ACE-V’ method, which means ‘Analyze, Compare,

Evaluate[,] and Verify.’” App. Vol. I at 266. “Verification, the fourth stage,

involves having a second examiner look at the [samples] being compared.” United

States v. Baines, 573 F.3d 979, 983 (10th Cir. 2009). “[T]he verification stage of the

ACE-V process is not the independent peer review of true science.” Id. at 990.

Carlson did not complete the verification step before submitting her expert report


                                               16
because she was concerned that she would not have enough time to get verification

before her deadline to provide her report to Porcelanosa’s counsel.

       The district court found that Carlson’s testimony was admissible, even though

she did not complete the ACE-V methodology, because her failure to verify only

“bears on the weight and credibility of [her] testimony.” App. Vol. II at 499. The

district court justified its finding by citing Baines for the proposition that expert

testimony based on an ACE-V methodology is admissible even though “verification

adds little to reliability.”4 Id. at 498–99 (citing Baines, 573 F.3d at 987)).

Essentially, the district court reasoned that, because verification is not a significant

step in the ACE-V methodology, it is not a necessary step. On the record developed

in the district court, this was error.

       Almost by definition, when Carlson chose not to verify her opinions so she

could meet counsel’s deadline, she “completely change[d] a reliable methodology or

. . . misapplie[d] that methodology.” Dodge, 328 F.3d at 1222 (quotation marks

omitted). In effect, Carlson based her opinions on an ACE methodology, not an

ACE-V methodology. Because Carlson chose to deviate from the methodology

identified in her expert report, it was incumbent on Porcelanosa to establish that her

opinion was still reliable. See Attorney Gen. v. Tyson Foods, Inc., 565 F.3d 769, 780

(10th Cir. 2009) (“[W]hen experts apply methodologies in novel ways, they may

arrive at conclusions that result in ‘too great an analytical gap between the data and

       4
      Notably, the fingerprint expert in Baines verified his opinion, per the ACE-V
methodology. 573 F.3d at 983.

                                            17
the opinion proffered’ to be determined reliable.” (quoting Hollander v. Sandoz

Pharm. Corp., 289 F.3d 1193, 1205 (10th Cir. 2002))). Porcelanosa’s only attempt to

satisfy this burden was its assertion, based on thirteen conclusory lines of Carlson’s

deposition testimony, that “independent verification review is not required under

ACE-V, only suggested.” Supp. App. Vol. VI at 955.

      A district court can “satisf[y]” “its gatekeeper obligation” “only if ‘[it] has

sufficient evidence to perform the task.’” Dodge, 328 F.3d at 1228 (quoting Goebel

v. Denver & Rio Grande W. R.R. Co., 215 F.3d 1083, 1087 (10th Cir. 2000)). Here,

the district court assessed the reliability of Carlson’s testimony without the aid of a

Daubert hearing. Moreover, Porcelanosa did not offer any evidence to support its

contention that Carlson’s ACE methodology satisfied Rule 702. As a result, the

district court based its finding on one Fourth Circuit case and two district court cases

in which expert testimony was admitted despite a failure to complete the verification

step of the ACE-V methodology. But none of these cases explain why the ACE

methodology is reliable, and certainly none discuss the lack of verification with

respect to Carlson’s analysis in this case.

      It may be that verification adds so little to the reliability of an expert’s opinion

that there is no real difference between the ACE and ACE-V methodologies. But it

might also be true that verification adds just enough to the reliability of the ACE-V

methodology to push handwriting analysis over the line from worthless

pseudoscience to valuable expert testimony. Porcelanosa’s attempt to resolve this

uncertainty was lacking. Accordingly, the district court did not have sufficient

                                              18
evidence to perform its gatekeeping function and its decision to admit Carlson’s

testimony was error. Dodge, 328 F.3d at 1228–29.

         Crew Tile also argues that Carlson’s testimony is unreliable because she did

not properly compare and evaluate the various handwriting samples (steps two and

three of ACE-V methodology). In contrast to Carlson’s failure to verify her results,

the district court did not abuse its discretion when it found that the quality of

Carlson’s analysis was less a question of reliability and more an issue of credibility.

See In re Urethane Antitrust Litig., 768 F.3d 1245, 1263 (10th Cir. 2014) (“[A]

district court must admit expert testimony as long as it is based on a reliable

methodology. It is then for the jury to evaluate the reliability of the underlying data,

assumptions, and conclusions.”). Crew Tile does not argue that Carlson failed to

compare or evaluate the relevant data, just that her comparison and evaluation were

inadequately rigorous. “Vigorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at

596. Crew Tile was free to raise the perceived shortcomings in Carlson’s analysis at

trial.

         Because we conclude that the district court erred when it admitted Carlson’s

testimony, we need not reach the subsidiary issue of whether Carlson was qualified to

testify that it was in fact Ryan Davis who forged Handley’s signature on the 2009

Agreement.



                                            19
      We must now determine whether the admission of Carlson’s testimony “had a

substantial influence on the outcome [of the trial] or leaves one in grave doubt as to

whether it had such effect.” Abraham, 685 F.3d at 1202 (quotation marks omitted).

We “may set aside a jury verdict due to erroneously admitted evidence only if [we]

reasonably conclude[] that a trial without that evidence would have had a contrary

result.” Racher v. Westlake Nursing Home Ltd. P’ship, 871 F.3d 1152, 1161 (10th

Cir. 2017). “[A]n ‘important factor in determining whether an error was harmless is

the strength of the case in support of the verdict. The risk is greater that a particular

error tipped the scales in a close case than in one in which the evidence was

extremely one-sided.’” Sims v. Great Am. Life Ins. Co., 469 F.3d 870, 886 (alteration

omitted) (10th Cir. 2006) (quoting 11 Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 2883 (2d ed. 1995 & Supp. 2005)).

      The prominence and probative value of Carlson’s testimony weighs in favor of

finding prejudice.5 Goebel, 215 F.3d at 1089 (finding prejudice where wrongfully

admitted “testimony was a large part of plaintiff’s case because it helped to establish

      5
        The district court found that “[a]lthough . . . Carlson was credible as a
witness in explaining her opinions and how she reached them, . . . Crew Tile’s cross-
examination was effective in showing these opinions should be given comparatively
lesser weight.” App. Vol. IV at 1024 n.8. But the parties still highlighted her
testimony for the jury. And, if accepted, her opinion that Ryan Davis forged
Handley’s signature on the 2009 Agreement would determine the outcomes of Crew
Tile’s breach of contract claim and Porcelanosa’s abuse of process counterclaim.
Therefore, even if impeached, Carlson’s testimony still had the potential to cause
prejudice. See Adamscheck v. Am. Family Mut. Ins. Co., 818 F.3d 576, 589–90 (10th
Cir. 2016) (“[N]on-expert evidence [that] support[s a litigant’s] theory” is “not a
substitute for or cumulative of” an expert’s opinion that can tie together the evidence
“based on . . . expertise and training.”).

                                            20
the . . . causal link between the incident [at issue] . . . and the alleged . . . injury”);

see also Abraham, 685 F.3d at 1203 (“‘[C]onsiderable use of inadmissible evidence

during the taking of evidence and during argument’ may be sufficient to demonstrate

substantial prejudice.” (alterations omitted) (quoting Sanjuan v. IBP, Inc., 160 F.3d

1291, 1297 (10th Cir. 1998))). At trial, the parties acknowledged the significance of

Carlson’s testimony. In its closing argument, Crew Tile described Carlson as “one of

the most important witnesses in this case.” App. Vol. XIII at 3371. Crew Tile went

so far as to tell the jury, “If you believe her, that she can figure this out from those

signatures and that Ryan Davis is a forger, then we’re going to lose.” Id. At the end

of its closing argument, Porcelanosa twice reiterated Carlson’s testimony that

Handley did not sign the 2009 Agreement. Id. at 3448, 3449.

       That being said, “the presentation of [wrongly admitted expert testimony]

might still qualify as harmless error ‘if other competent evidence is “sufficiently

strong” to permit the conclusion that the improper evidence had no effect on the

decision.’” Storagecraft, 744 F.3d at 1191 (quoting Goebel, 215 F.3d at 1089).

Wrongly admitted expert testimony is more likely to be harmless when “the record

contain[s] independent, admissible evidence establishing the same proposition to

which the expert had testified.” Adamscheck, 818 F.3d at 589. The district court

found that, “even without considering . . . Carlson’s testimony,” App. Vol. IV at

1024 n.8, “a preponderance of the evidence shows that at the time Crew Tile filed

this lawsuit, [it] . . . knew or should have known that the [2009] Agreement was not a

valid or enforceable contract,” id. at 1016.

                                              21
      For example, Porcelanosa elicited expert testimony from Michael “Kent”

McSparran, a business management consultant with experience reviewing

commercial distribution agreements. He testified that the 2009 Agreement “was . . .

illogical . . . in terms of what you typically see [in] a distributor agreement.” App.

Vol. XII at 3126. Further, he was able to locate a template agreement on the internet

and, after comparing the template to the 2009 Agreement, offered his expert opinion

that the 2009 Agreement was “taken from” the template. Id. He also testified that

the $2.5 million termination payment in the 2009 Agreement was “unbelievable,”

“irrational,” and “ma[de] no business sense to [him] at all.” Id. at 3136–37.

      Also, Crew Tile’s description of the negotiation and execution of the 2009

Agreement was implausible. Ryan Davis testified that there were no written drafts of

the 2009 Agreement because all negotiations took place over the phone and Handley

brought the only three copies of the document to the December 2009 meeting. Ryan

Davis then testified that only one copy of the 2009 Agreement now exists because

Crew Tile lost its second copy shortly before filing suit. Moreover, the first time the

2009 Agreement appears in the record, other than the single copy purportedly

executed in December 2009, is in an email from a Crew Tile employee to the Davises

from April 2013—just after Porcelanosa informed Crew Tile of its intention to build

a Denver showroom. As the district court noted, Crew Tile’s description of the

December 2009 meeting can only be corroborated by testimony from interested

parties. The only other person who testified to seeing the 2009 Agreement prior to



                                           22
April 2013 was Shana Bastemeyer, a former Crew Tile employee and Ryan Davis’s

fiance. She testified that she saw the 2009 Agreement in June 2011.

      In making its findings, the district court “determin[ed] that the testimony

offered by the Davises . . . was on the whole less credible than the testimony of the

witnesses who established and corroborated Porcelanosa’s factual contentions.” App.

Vol. IV at 1032. Generally, “we give great deference to the district court judge who

observed the trial.” Polson v. Davis, 895 F.2d 705, 711 (10th Cir. 1990). The district

court’s credibility finding is significant here because the only way to make sense of

the parties’ competing narratives is to conclude that at least two witnesses—either

Ryan and Darlyne Davis or Handley and his boss—perjured themselves on the stand.

      Ultimately, we cannot reasonably conclude that the jury would have reached a

different verdict if Carlson had not testified. Crew Tile effectively impeached

Carlson’s testimony, thereby reducing its prejudicial impact. The nine-day trial

offered ample other evidence about the parties’ business relationship, allowing the

jury to form an opinion about the validity of the 2009 Agreement without relying on

Carlson’s testimony. The jury also heard testimony from all the individuals who

attended the meeting at which the 2009 Agreement was purportedly signed. Based

on this testimony, and the other evidence offered by the parties, the jury was able to

decide whether Crew Tile’s or Porcelanosa’s narrative was more credible.

                                          IV

      Crew Tile argues that the district court erred by denying its Rule 50(a) motion

for judgment as a matter of law on Porcelanosa’s abuse of process counterclaim.

                                          23
Crew Tile maintains that Porcelanosa did not offer sufficient evidence of damages.

“The precise subject matter of a party’s Rule 50(a) motion—namely, its entitlement

to judgment as a matter of law—cannot be appealed unless that motion is renewed

pursuant to Rule 50(b).”6 Elm Ridge Expl. Co. v. Engle, 721 F.3d 1199, 1219 (10th

Cir. 2013) (alteration omitted) (quoting Unitherm Food Sys., Inc. v. Swift-Eckrich,

Inc., 546 U.S. 394, 404 (2006)). This means that a party may not “raise a sufficiency

of the evidence claim on appeal without having [renewed it in] a Rule 50(b) motion.”

Id. at 1219 n.11. Crew Tile did not renew its sufficiency of the evidence claim in a

Rule 50(b) motion. Therefore, Crew Tile did not preserve the issue for appeal. Id. at

1219 & n.11.

                                          V

      We AFFIRM.


                                           Entered for the Court


                                           Mary Beck Briscoe
                                           Circuit Judge




      6
        In some circumstances, a party may also preserve an issue for appeal by
renewing a Rule 50(a) motion via a Rule 59(e) motion that is “filed within the
deadline for a Rule 50(b) motion and contain[s] all the information required for a
Rule 50(b) motion.” Elm Ridge, 721 F.3d at 1220 (quotation marks omitted). Crew
Tile did not file a Rule 59(e) motion.

                                          24
18-1029, Crew Tile Distribution v. Porcelanosa, et al.
McHUGH, Circuit Judge, concurring:

       I join in much of the majority’s thoughtful analysis and in its conclusion that the

district court’s judgment should be affirmed. I write separately, however, to explain

where my analysis differs.

                             I.     OTHER ACTS EVIDENCE

       To begin, I am in accord with much of the majority’s criticism of the district

court’s treatment of the 2004 Agreement. But, unlike the majority, I would hold the 2004

Agreement was properly admissible to place the parties’ business relationship in context.

       The 2004 Agreement is part of the comprehensive history of the parties’

relationship and is relevant to the ultimate question of whether the 2009 Agreement is

genuine. In its opposition to the motion in limine, Porcelanosa explained that it

terminated Ryan Davis’s employment with Porcelanosa due to an “undisclosed conflict

of interest” based on his involvement with Infinite Flooring. App. at 566. Yet, nine days

later, Porcelanosa purportedly executed the 2004 Agreement with Ryan Davis. And

Infinite Flooring allegedly placed the signed agreement in a folder and took no further

action on it at that time. Then three months before the 2009 Agreement was allegedly

signed, Crew Tile Distribution (through Ryan Davis) claimed in a letter to Porcelanosa

that Crew Tile was aggressively pushing ventilated facades and “will continue to do so,

per our exclusivity agreement with Porcelanosa on the system.” Suppl. App. at 1979.

When Ryan Davis later forwarded a copy of the 2004 Agreement to Porcelanosa as

support for the referenced “exclusivity agreement,” Jack Handley and Paco Montilla
determined the agreement invalid. Thus, in Porcelanosa’s view, Ryan Davis had

produced a fake 2004 Agreement in an attempt to leverage an exclusivity agreement.

That understanding is relevant to the likelihood that Porcelanosa would have entered into

an even larger exclusivity agreement with the Davises and Crew Tile just months later.

And because the 2004 Agreement had a seven-year term, Porcelanosa argued that its

existence would further call into question the 2009 Agreement, which had an exclusivity

provision that was in direct conflict with the exclusivity provision in the 2004

Agreement. Further, Ryan Davis’s knowledge that Porcelanosa disputed the veracity of

the 2004 Agreement, and that it conflicted with the terms of the 2009 Agreement, would

be relevant to whether he knew the 2009 Agreement was not genuine. So, I would

conclude that the district court was correct that the 2004 Agreement had some limited

proper evidentiary purpose under Federal Rule of Evidence 404(b).

       I agree with the majority, however, that Crew Tile waived any right to challenge

that evidence on appeal by failing to object when Porcelanosa strayed from those proper

purposes at trial. But I see no need to determine when or whether Porcelanosa strayed

from those proper purposes because I would hold that Crew Title waived any objection to

the use of the 2004 Agreement for propensity purposes by “opening the door” to that use

during its opening statement.

       “Generally, a party introducing evidence cannot complain on appeal that the

evidence was erroneously admitted.” Ohler v. United States, 529 U.S. 753, 755 (2000).

This is true even when a party that sought to keep evidence out in an unsuccessful motion

in limine offers the evidence itself to draw the sting from the opposing party’s potential

                                             2
use of the evidence. Id. at 758. The Supreme Court reached this conclusion for two

relevant reasons. First, “in limine rulings are not binding on the trial judge, and the judge

may always change his mind during the course of a trial.” Id. at 758 n.3. Allowing a party

to proactively draw the sting “would deprive the trial court of the opportunity to change

its mind after hearing all of the [party opposing the evidence’s] testimony.” Id. Second,

“[a]ny possible harm flowing from a district court’s in limine ruling permitting

[admission of the objected-to evidence] is wholly speculative.” Id. at 759 (quoting Luce

v. United States, 469 U.S. 38, 41 (1984)). It is only when the opposing party exercises its

option to admit the evidence that “an appellate court [is] confronted with a case where,

under the normal rules of trial, the [allegedly aggrieved party] can claim the denial of a

substantial right if in fact the district court’s in limine ruling proved to be erroneous.” Id.

Therefore, a party who “preemptively introduces [the objectionable evidence] on direct

examination may not on appeal claim that the admission of such evidence was error.” Id.

And “[u]nder Ohler, the party introducing the evidence waives—rather than forfeits—

any objection to its admission, meaning we do not consider the claim at all, even under

the forgiving plain error standard.” Vehicle Market Research, Inc. v. Mitchell Int’l, Inc.,

839 F.3d 1251, 1258 (10th Cir. 2016) (internal quotation marks omitted). If a party

“preemptively elicited [the offending] testimony on direct examination, it cannot now

appeal either the district court’s ruling in limine” or the opposing party’s use of the

evidence. Id. (internal quotation marks omitted).




                                               3
       Although Ohler was decided in the criminal context, we have explicitly held it

applies in the civil context. Vehicle Market Research, 839 F.3d at 1258 n.5. Additionally,

while Ohler discusses “opening the door” during direct examination, we have held the

same rule applies to opening statements. EEOC v. JetStream Ground Servs., Inc., 878

F.3d 960, 964 (10th Cir. 2017); see also United States v. Chavez, 229 F.3d 946, 952 (10th

Cir. 2000) (“It is widely recognized that a party who raises a subject in an opening

statement ‘opens the door’ to admission of evidence on that same subject by the opposing

party.”).

       In its opening statement here, Crew Tile discussed the 2004 Agreement, indicated

that Porcelanosa claimed it was forged, and explained that Porcelanosa would argue that

the alleged 2004 forgery was proof that the 2009 Agreement was also forged:

       Now, so why are we here? Because the defendants think they can convince
       you to shut your eyes, close your ears, and ignore the actual facts in this
       case. And one way they’re going to try to do that is they’re going to try to
       claim that Mr. Davis is a forger. In fact, they’re going to try to claim that
       he’s a serial forger. That not only did he forge the contract in this case, but
       that when he worked as an employee years ago, that he forged the contract
       back then.
       ....
       In fact, ladies and gentlemen, when you hear the evidence -- when you hear
       the opening statement of defense counsel . . . he [will] talk[] about this so
       called first forgery from years ago . . . .

App. at 1159–60.

    I would conclude that Crew Tile affirmatively waived any error in the district court’s

ruling in limine by opening the door to use for propensity purposes during its opening

statement. Thus, I would hold Crew Tile has waived any right to challenge the alleged

improper use of the 2004 Agreement.

                                              4
                                II.    EXPERT TESTIMONY

    Where I depart most significantly from the majority is in the assessment of the

district court’s admission of Ms. Carlson’s expert testimony under Federal Rule of

Evidence 702. I would hold the district court did not exceed its broad discretion in

admitting this testimony.

                                 A.     Lack of Verification

       The district court admitted Ms. Carlson’s testimony despite the lack of the

“verification” step of ACE-V, because the absence of actual verification could be

addressed through cross examination. Thus, I would not characterize the district court as

concluding that “because verification is not a significant step in the ACE-V methodology,

it is not a necessary step.” Maj. Op. at 17. Instead, I read the district court’s opinion as

concluding the methodology requires only that the ACE steps be peer reviewable--not

that they have been peer reviewed.

       In reaching that conclusion, the district court relied on a technical note published

in the Journal of Forensic Identification discussing the proper use of ACE-V. The court

recognized that “‘[m]any sources have described the verification process of the ACE-V to

be a repeat of the ACE process done by another examiner,’ while ‘[o]ther sources

describe verification as a confirmation of the original examiner's conclusion.’” App. at

496 (alterations in original) (quoting Michele Triplett & Lauren Cooney, Technical Note:

The Etiology of ACE-V and its Proper Use: An Exploration of the Relationship Between

ACE-V and the Scientific Method of Hypothesis Testing, 56 (3) Journal of Forensic

Identification 350 (2006)). “The goal should be ‘to assess whether a conclusion was

                                               5
arrived at accurately, using procedures that are tested and accepted.’” Id. (quoting Triplett

& Cooney at 348). To this end, “conclusions do not always need to be peer reviewed, but

they need to be peer reviewable.” Id. at 497 (quoting Triplett & Cooney at 349). The

district court noted that “testing” and “peer review” are only two of the factors set out in

Daubert, and “independent testing is not the sine qua non of admissibility under

Daubert.” Id. at 498 (quoting McCoy v. Whirlpool Corp., Nos. Civ.A. 02-2064-KHV,

Civ.A. 02-2229-KHV, Civ.A. 02–2230-KHV, Civ.A. 02-2231-KHV, 2003 WL 1923016,

at *3 (D. Kan. Apr. 21, 2003).

       Based on this analysis, the district court concluded that “the role of verification in

[the ACE-V] context is primarily to make the expert’s work ‘reviewable,’ even if it is not

actually reviewed.” Id. at 499. And the verification step would not “directly alter the

examination and review completed under the first three steps of ACE-V.” Id. at 499–500.

The district court further noted that Crew Tile did “not argue that Ms. Carlson’s work is

not ‘reviewable,’ nor that an expert of [Crew Tile’s] choosing could not have reviewed

and critiqued the analysis based on the work shown in her report and supporting

materials.” Id. at 499. Therefore, to the extent that Ms. Carlson's analysis was “flawed or

flimsy,” the district court determined the lawyers could “bring that fact to the jury’s

attention” and it would be up to the jury to decide for itself whether it agreed with the

expert. Id. at 500 (quoting United States v. Crisp, 324 F.3d 261, 271 (4th Cir. 2003)).

       Crew Tile does not challenge the district court’s conclusion that the verification

stage requires only that an expert’s work and conclusion be reviewable. Rather, it

continues to argue on appeal that the failure to obtain actual verification renders the

                                              6
application of the ACE-V methodology unreliable. For me, resolution of this issue turns

on the standard of review.

       The district court “has wide latitude in deciding whether to exclude expert

testimony.” Hall v. Conoco Inc., 886 F.3d 1308, 1311 (10th Cir. 2018) (internal quotation

marks omitted). Because of the district court’s thorough analysis and reliance on

technical papers in determining that the verification step of ACE-V requires only that a

conclusion be reviewable, I would not conclude that the district court’s decision was

“arbitrary, capricious, whimsical or manifestly unreasonable,” or “that the district court

made a clear error of judgment or exceeded the bounds of permissible choice in the

circumstances.” United States v. Chapman, 839 F.3d 1232, 1237 (10th Cir. 2016)

(quotation marks omitted). Thus, I would hold that the district court did not exceed its

broad discretion in admitting the expert testimony.

               B.      Testimony that Ryan Davis Forged 2009 Signature

       Because I would conclude the district court did not abuse its discretion in

admitting Ms. Carlson’s testimony, I would reach the issue of whether the district court

abused its discretion in allowing Ms. Carlson to testify that Ryan Davis likely forged

Mr. Handley’s signature on the 2009 Agreement. But I would not resolve this question on

the merits; I would instead reject it for lack of preservation. Although Crew Tile argued

to the district court that Ms. Carlson should not be permitted to opine that the dates on the

2004 Agreement were authored by Ryan Davis (Ms. Carlson’s proposed opinion number

4), it did not object to Ms. Carlson’s opinion that Ryan Davis likely forged Mr. Handley’s

signature on the 2009 Agreement (Ms. Carlson’s proposed opinion number 3). Because

                                             7
Crew Tile does not argue for plain error review on appeal, it has waived this argument

and I would not consider it further. United States v. Roach, 896 F.3d 1185, 1192 (10th

Cir. 2018).

                                   III.   CONCLUSION

    Although I reach different conclusions on individual issues, I agree with the majority

that the district court’s judgment should be affirmed. Accordingly, I concur.




                                            8